DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5, 7, 9 – 14, and 16 - 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (US PgPub No. 2006/0204038). 
Regarding claim 1, Yokota teaches a vision sensor (abstract; stereo camera apparatus) comprising: a pixel array comprising a plurality of pixels (paragraphs 0077; CMOS sensor with pixels); a synchronization control module configured to receive a synchronization signal from an external image sensor, and generate an internal trigger signal based on the synchronization signal (figure 3 item 812 receive signal from item 813 to control items 801 and 802); an event detection circuit configured to receive the internal trigger signal, detect whether an event has occurred in the plurality of pixels, and generate event signals corresponding to pixels in which the event has occurred (figure 3 items ADC(s) receive signals from item 812); and an interface circuit configured to receive the event signals, transmit to an external processor vision sensor data based on the trigger signal and at least one of the event signals (figure 3 items data import and receive the signal from ADC(s) then transmit via DMAC to processing), wherein the vision sensor data comprises matching information for timing image frame information generated by the image sensor and the event signals generated by the vision sensor (figure 3 image preprocessing and stereo image post-processing; wherein figure 3 item TG and/or figure 13 item TG with time data)

Regarding claim 2, as mentioned above in the discussion of claim 1, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the plurality of pixels are arranged in a matrix form (paragraphs 0077; CMOS sensor with pixels), wherein the matching information comprises a timestamp responsive to the internal trigger signal (figure 3 item TG and/or figure 13 item TG with time data), wherein the synchronization control module comprises a synchronization signal generator (figure 3 item misalignment detection) configured to generate, based on the synchronization input signal, a device synchronization signal for controlling an external device (paragraph 0059; aligning the relationship between image data and an image data processing clock in such a manner; additionally paragraph 0060 image data A and B can be stored in the memory when clock signals used for processing the image data respectively are synchronized with the image data respectively; wherein figure 3 item ADC(s) is external device).

Regarding claim 3, as mentioned above in the discussion of claim 2, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the synchronization signal generator (figure 3 item misalignment detection) is further configured to generate the device synchronization signal for controlling the external device by receiving an internal signal, which is a clock signal generated by the vision sensor (figure 3 item TG and/or figure 13 item TG wherein figure 3 item 812 receive signal from item 813 to control items 801 and 802).

Regarding claim 4, as mentioned above in the discussion of claim 2, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the synchronization control module comprises a delay control unit configured to generate a delayed synchronization input signal by delaying the synchronization input signal by a preset delay value (figure 3 item 812 is controlled according to item 813 to control items 801 – 802and 806 – 807).

Regarding claim 5, as mentioned above in the discussion of claim 2, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the synchronization signal generator is further configured to generate, based on the synchronization input signal, at least one device synchronization signal for controlling the external device, the at least one device synchronization signal having a preset pulse width (figure 5 clock signal for controlling figures 3 - 5 item ADC(s)).

Regarding claim 7, as mentioned above in the discussion of claim 2, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the timestamp comprises a reference timestamp that increases a preset value when the internal trigger signal is generated and a sub timestamp that increases the preset value when the event signal is generated (figure 3 item TG and/or figure 13 item TG with time data and adjusting timing).

Regarding claim 9, as mentioned above in the discussion of claim 1, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches further comprising a device control module configured to control an external device, wherein the external device comprises a gyro sensor, an infrared light-emitting diode (LED), or at least one of camera sensors  (figure 3 item ADC(s) is external device).

Regarding claim 10, as mentioned above in the discussion of claim 9, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the matching information comprises a timestamp responsive to the internal trigger signal, wherein the device control module is further configured to receive data of the external device and generate device matching data in which the received data is matched with the timestamp (paragraph 0059; aligning the relationship between image data and an image data processing clock in such a manner; additionally paragraph 0060 image data A and B can be stored in the memory when clock signals used for processing the image data respectively are synchronized with the image data respectively; wherein figure 3 item ADC(s) is external device).

Regarding claim 11, Yokota teaches an image processing device (abstract; stereo camera apparatus) comprising: an image sensor (paragraphs 0077; CMOS sensor with pixels) configured to generate a synchronization signal based on at least one of shutter signal information, read signal information, and image frame information (figure 3 item 812 receive signal from item 813 to control items 801 and 802), the shutter signal information comprising information of an exposure time point at which an exposure of a pixel of a pixel array starts or stops (paragraph 0063; exposure start and stop), the read signal information comprising information of an operation time point at which a voltage of the pixel of the pixel array is detected (paragraphs 0011, 0062, and 0064; reading signal), and the image frame information comprising information of a generation time point at which an image frame is generated (figure 3 item TG and/or figure 13 item TG with time data); a vision sensor configured to generate an internal trigger signal based on the synchronization signal received from the image sensor (figure 3 item 812 receive signal from item 813 to control items 801 and 802), generate a plurality of event signals corresponding to a plurality of pixels in which an event has occurred due to a movement of an object among a plurality of pixels comprised in the pixel array (figure 3 item misalignment detection), generate a timestamp based on the internal trigger signal (figure 3 item TG and/or figure 13 item TG with time data), and output vision sensor data comprising at least one of the event signals (figure 3 items data import and receive the signal from ADC(s) then transmit via DMAC) and the timestamp (figure 3 item TG and/or figure 13 item TG with time data); and a processor configured to match image sensor data received from the image sensor with the vision sensor data received from the vision sensor (paragraph 0059; aligning the relationship between image data and an image data processing clock in such a manner; additionally paragraph 0060 image data A and B can be stored in the memory when clock signals used for processing the image data respectively are synchronized with the image data respectively).

Regarding claim 12, as mentioned above in the discussion of claim 11, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the vision sensor further comprises a device control module configured to control an external device (figure 3 item 812; a device control module), wherein the external device comprises a gyro sensor, an infrared light-emitting diode (LED), or at least one of camera sensors (figure 3 item ADC(s) is external device), and the device control module is configured to receive data of the external device and generate device matching data in which the received data is matched with the timestamp (figure 3 item 812 receive signal from item 813 wherein figure 3 item TG and/or figure 13 item TG with time data).

Regarding claim 13, as mentioned above in the discussion of claim 11, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the timestamp comprises a reference timestamp that increases a preset value when the internal trigger signal is generated and a sub timestamp that increases the preset value when the event signal is generated (figure 3 item TG and/or figure 13 item TG with time data and adjusting timing).

Regarding claim 14, as mentioned above in the discussion of claim 11, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the vision sensor is further configured to generate a device synchronization signal for controlling an external device based on the synchronization input signal and generate a delayed synchronization input signal by delaying the synchronization input signal by a preset delay value (figure 3 item 812 is controlled according to item 813 to control items 801 – 802and 806 – 807).

Regarding claim 16, Yokota teaches an operating method of a vision sensor (figure 2; operating method), the method comprising: generating an internal trigger signal based on a synchronization signal received from an image sensor (figure 3 item 812 receive signal from item 813 to control items 801 and 802); detecting whether an event has occurred in a plurality of pixels, generating event signals corresponding to pixels in which the event has occurred (figure 3 item misalignment detection), and generating a timestamp based on the internal trigger signal (figure 3 item TG and/or figure 13 item TG with time data); and communicating with an external processor and transmitting vision sensor data comprising at least one of the event signals (figure 3 items data import and receive the signal from ADC(s) then transmit via DMAC) and the timestamp (figure 3 item TG and/or figure 13 item TG with time data) to the external processor (figure 3 processing in pre/post processing), wherein the timestamp comprises matching information for timing image frame information generated by the image sensor and the event signals generated by the vision sensor (paragraph 0059; aligning the relationship between image data and an image data processing clock in such a manner; additionally paragraph 0060 image data A and B can be stored in the memory when clock signals used for processing the image data respectively are synchronized with the image data respectively).

Regarding claim 17, as mentioned above in the discussion of claim 16, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches wherein the synchronization input signal is generated based on at least one of shutter signal information, read signal information, and image frame information of the image sensor (figure 3 item 812 receive signal from item 813 to control items 801 and 802), and wherein the timestamp comprises a reference timestamp that increases a preset value when the internal trigger signal is generated and a sub timestamp that increases the preset value when the event signal is generated (figure 3 item TG and/or figure 13 item TG with time data and adjusting timing).

Regarding claim 18, as mentioned above in the discussion of claim 16, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches a delay control operation of generating a delayed synchronization input signal by delaying the synchronization input signal by a preset delay value (figure 3 item 812 is controlled according to item 813 to control items 801 – 802and 806 – 807).

Regarding claim 19, as mentioned above in the discussion of claim 16, Yokota teaches all of the limitations of the parent claim.  Additionally, Yokota teaches a synchronization signal generation operation of generating a device synchronization signal for controlling an external device based on the synchronization input signal (paragraph 0059; aligning the relationship between image data and an image data processing clock in such a manner; additionally paragraph 0060 image data A and B can be stored in the memory when clock signals used for processing the image data respectively are synchronized with the image data respectively; wherein figure 3 item ADC(s) is external device).

Allowable Subject Matter
Claims 6, 8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 6:  “wherein the internal trigger signal is generated in at least one of a single-in-trigger-mode in which one signal is generated when the synchronization input signal is generated, a burst-single-in-trigger-mode in which N preset signals are generated when the synchronization input signal is generated, and a continuous burst mode in which a plurality of preset signals are generated based on the synchronization input signal” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 8:  “wherein the synchronization input signal is generated based on at least one of shutter signal information, read signal information, and image frame information of the image sensor, the shutter signal information comprising information of an exposure time point at which an exposure of the pixel of the pixel array starts or stops, the read signal information comprising information of an operation time point at which a voltage of the pixel of the pixel array is detected, and the image frame information comprising information of a generation time point at which an image frame is generated by the image sensor” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 15:  “wherein the device synchronization signal is generated in at least one of a single-in-trigger-mode in which one signal is generated when the synchronization input signal is generated, a burst- single-in-trigger-mode in which N preset signals are generated when the synchronization input signal is generated, and a continuous burst mode in which a plurality of preset signals are generated based on the synchronization input signal” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 20:  “wherein the device synchronization signal is generated in at least one of a single-in-trigger-mode in which one signal is generated when the synchronization input signal is generated, a burst-single-in-trigger- mode in which N preset signals are generated when the synchronization input signal is generated, and a continuous burst mode in which a plurality of preset signals are generated based on the synchronization input signal” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asano (US PgPub No. 2014/0043434) teaches multiple images being synchronized and controlled based on time.
Juang (US PgPub No. 2017/0310945) teaches multiple images being synchronized and controlled based on time.
Ogawa (US PgPub No. 2006/0029272) teaches multiple images being synchronized and controlled based on time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/31/2022